Case 3:14-cr-00175-WHA Document 962-12 Filed 01/10/19 Page 1 of 4




          EXHIBIT L
               Case 3:14-cr-00175-WHA Document 962-12 Filed 01/10/19 Page 2 of 4


                                                             Faith Whang (US - Advisory) <faith.m.whang@pwc.com>
pwc
CAL FIRE News Release
CAL FIRE <alisha.herring@fire.ca.gov>                                                        Fri, Jun 8, 2018 at 4:33 PM
Reply-To: calfire.dutypio@fire.ca.gov
To: faith.m.whang@pwc.com




                        CAL FIIRE NEWS RELEASE'
                          Cal;ifornia Department of Forestry and Fire Protection

                                          Sacramento Headquarters

           Contact: Michael Mohler                          Release Date: June 8, 2018
           Deputy Director
           Phone: (619) 933-2357
           Calfire.dutypio@fire.ca.gov

               CAL FIRE Investigators Determine Causes of 12
                 Wildfires in Mendocino, Humboldt, Butte,
                     Sonoma, Lake, and Napa Counties
           Sacramento – After extensive and thorough investigations, CAL FIRE investigators have
           determined that 12 Northern California wildfires in the October 2017 Fire Siege were caused
           by electric power and distribution lines, conductors and the failure of power poles.

           The October 2017 Fire Siege involved more than 170 fires and burned at least 245,000 acres
           in Northern California. About 11,000 firefighters from 17 states and Australia helped battle the
           blazes.

           CAL FIRE investigators were dispatched to the fires last year and immediately began working
           to determine their origin and cause. CAL FIRE investigators continue to investigate the
           remaining 2017 fires, both in October and December, and will release additional reports as
           they are completed. The cause of four Northern California fires were released on May 25.

           Below is a summary of the findings from the 12 completed investigations:

           The Redwood Fire, in Mendocino County, started the evening of Oct. 8 and burned a total of
           36,523 acres, destroying 543 structures. There were nine civilian fatalities and no injuries to
           firefighters. CAL FIRE has determined the fire started in two locations and was caused by
           tree or parts of trees falling onto PG&E power lines.

           The Sulphur Fire, in Lake County, started the evening of Oct. 8 and burned a total of 2,207
           acres, destroying 162 structures. There were no injuries. CAL FIRE investigators determined
           the fire was caused by the failure of a PG&E owned power pole, resulting in the power lines
           and equipment coming in contact with the ground.

           The Cherokee Fire, in Butte County, started the evening of Oct. 8 and burned a total of 8,417
           acres, destroying 6 structures. There were no injuries. CAL FIRE investigators have
   Case 3:14-cr-00175-WHA Document 962-12 Filed 01/10/19 Page 3 of 4
determined the cause of the fire was a result of tree limbs coming into contact with PG&E
power lines.

The 37 Fire, in Sonoma County, started the evening of Oct. 9 and burned a total of 1,660
acres, destroying 3 structures. There were no injuries. CAL FIRE investigators have
determined the cause of the fire was electrical and was associated with the PG&E distribution
lines in the area.

The Blue Fire, in Humboldt County, started the afternoon of Oct. 8 and burned a total of 20
acres. There were no injuries. CAL FIRE investigators have determined a PG&E power line
conductor separated from a connector, causing the conductor to fall to the ground, starting
the fire.

The Norrbom, Adobe, Partrick, Pythian and Nuns fires were part of a series of fires that
merged in Sonoma and Napa counties. These fires started in the late-night hours of Oct. 8
and burned a combined total of 56,556 acres, destroying 1,355 structures. There were three
civilian fatalities.

CAL FIRE investigators determined the Norrbom Fire was caused by a tree
     falling and coming in contact with PG&E power lines.

      CAL FIRE investigators determined the Adobe Fire was caused by a eucalyptus
      tree falling into a PG&E powerline.

      CAL FIRE investigators determined the Partrick Fire was caused by an oak tree
      falling into PG&E powerlines.

      CAL FIRE investigators determined the Pythian Fire was caused by a downed
      powerline after PG&E attempted to re-energize the line.

       CAL FIRE investigators determined the Nuns Fire was caused by a broken
top of a tree coming in contact with a power line.

The Pocket Fire, in Sonoma County, started the early morning hours of Oct. 9 and burned a
total of 17,357 acres, destroying 6 structures. There were no injuries. CAL FIRE has
determined the fire was caused by the top of an oak tree breaking and coming into contact
with PG&E power lines.

The Atlas Fire, in Napa County, started the evening of Oct. 8 and burned a total of 51,624
acres, destroying 783 structures. There were six civilian fatalities. CAL FIRE investigators
determined the fire started in two locations. At one location, it was determined a large limb
broke from a tree and came into contact with a PG&E power line. At the second location,
investigators determined a tree fell into the same line.

CAL FIRE’s investigations have been referred to the appropriate county District Attorney’s
offices for review in eight of the 12 fires – Sulphur, Blue, Norrbom, Partrick, Pythian, Adobe,
Pocket and Atlas – due to evidence of alleged violations of state law.

Californians are encouraged to remain vigilant and prepared for wildfire. For more information
on how to be prepared, visit www.readyforwildfire.org or www.fire.ca.gov

                                              ###



                                         FOLLOW US




      Visit -
            www.fire.ca.gov
                   --       or readyforwildfire.org
                                  - - for more information from CAL FIRE.
Case 3:14-cr-00175-WHA Document 962-12 Filed 01/10/19 Page 4 of 4




        CAL FIRE Communications | 1416 9th Street, Sacramento , CA 94244

                       Unsubscribe faith.m.whang@pwc.com
                             About our service provider
              Sent by alisha.herring@fire.ca.gov in collaboration with


                       Constant Contact·;;1 "'•
                               Try it free today
